                             Case 2:19-cv-00246-PSG-GJS Document 1 Filed 01/10/19 Page 1 of 13 Page ID #:1



                              1 KAZEROUNI LAW GROUP, APC
                                  Abbas Kazerounian, Esq. (SBN: 249203)
                              2 ak@kazlg.com
                                  Mona Amini, Esq. (SBN: 296829)
                              3 mona@kazlg.com
                                  245 Fischer Avenue, Unit D1
                              4 Costa Mesa, CA 92626
                                  Telephone: (800) 400-6808
                              5 Facsimile: (800) 520-5523
                              6 HYDE & SWIGART
                                  Joshua B. Swigart, Esq. (SBN: 225557)
                              7 josh@westcoastlitigation.com
                                  2221 Camino Del Rio South, Suite 101
                              8 San Diego, CA 92108
                                  Telephone: (619) 233-7770
                              9 Facsimile: (619) 297-1022

                             10 Attorneys for Plaintiff,
                                  Aram Adzhikosyan
                             11
                                                       UNITED STATES DISTRICT COURT
                             12
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVE., UNIT D1




                                                     CENTRAL DISTRICT OF CALIFORNIA
   COSTA MESA, CA 92626




                             13
                             14 ARAM ADZHIKOSYAN, individually                   Case No.:
                                  and on behalf of all others similarly
                             15 situated,                                        CLASS ACTION
                             16                            Plaintiff,            COMPLAINT FOR VIOLATIONS
                                                                                 OF THE TELEPHONE CONSUMER
                             17         vs.                                      PROTECTION ACT, 47 U.S.C. §§ 227
                                                                                 ET SEQ. (“TCPA”)
                             18 CALLFIRE, INC.,
                             19                            Defendant.            [JURY TRIAL DEMANDED]
                             20
                             21
                             22
                             23 //
                             24 //
                             25 //
                             26 //

                             27 //
                             28 //

                                                                               1
                                                                    CLASS ACTION COMPLAINT
                             Case 2:19-cv-00246-PSG-GJS Document 1 Filed 01/10/19 Page 2 of 13 Page ID #:2



                              1                                    INTRODUCTION
                              2    1. Plaintiff ARAM ADZHIKOSYAN (“Plaintiff”) brings this Class Action
                              3       Complaint for damages, injunctive relief, and any other available legal or
                              4       equitable remedies, resulting from the illegal actions of Defendant CALLFIRE,
                              5       INC. (“Defendant” or “CallFire”) in negligently and/or knowingly contacting
                              6       Plaintiff, without implied or express consent, on Plaintiff’s cellular telephone,
                              7       in violation of the Telephone Consumer Protection Act, 47 U.S.C. §§ 227 et
                              8       seq., (“TCPA”), thereby invading Plaintiff’s privacy.
                              9    2. In 2015, the Federal Communications Commission noted, “[m]onth after
                             10       month, unwanted robocalls and texts, both telemarketing and informational, top
                             11       the list of consumer complaints received by the Commission.” In re Rules and
                             12       Regulations Implementing the Telephone Consumer Protection Act of 1991, 18
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVE., UNIT D1
   COSTA MESA, CA 92626




                             13       FCC Rcd. 14014, ¶ 1 (2015).
                             14    3. The TCPA was designed to prevent calls like the ones described within this
                             15       complaint, and to protect the privacy of citizens like Plaintiff. “Voluminous
                             16       consumer complaints about abuses of telephone technology – for example,
                             17       computerized calls dispatched to private homes – prompted Congress to pass
                             18       the TCPA.”
                             19    4. In enacting the TCPA, Congress intended to give consumers a choice as to how
                             20       creditors and telemarketers may call them, and made specific findings that
                             21       “[t]echnologies that might allow consumers to avoid receiving such calls are
                             22       not universally available, are costly, are unlikely to be enforced, or place an
                             23       inordinate burden on the consumer. TCPA, Pub.L. No. 102–243, § 11. Toward
                             24       this end, Congress found that:
                             25             [b]anning such automated or prerecorded telephone calls to
                                            the home, except when the receiving party consents to
                             26             receiving the call or when such calls are necessary in an
                                            emergency situation affecting the health and safety of the
                             27             consumer, is the only effective means of protecting
                                            telephone consumers from this nuisance and privacy
                             28             invasion.
                                                                          2
                                                               CLASS ACTION COMPLAINT
                             Case 2:19-cv-00246-PSG-GJS Document 1 Filed 01/10/19 Page 3 of 13 Page ID #:3



                              1       Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012
                              2       WL 3292838, at* 4 (N.D. Ill. Aug. 10, 2012) (citing Congressional findings on
                              3       TCPA’s purpose).
                              4    5. Congress also specifically found that “the evidence presented to the Congress
                              5       indicates that automated or prerecorded calls are a nuisance and an invasion of
                              6       privacy, regardless of the type of call….” Id. at §§ 12-13; see also, Mims, 132
                              7       S. Ct. at 744.
                              8    6. “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the scourge of
                              9       modern civilization, they wake us up in the morning; they interrupt our dinner
                             10       at night; they force the sick and elderly out of bed; they hound us until we want
                             11       to rip the telephone out of the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator
                             12       Hollings presumably intended to give telephone subscribers another option:
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVE., UNIT D1
   COSTA MESA, CA 92626




                             13       telling the autodialers to simply stop calling.” Osorio v. State Farm Bank,
                             14       F.S.B., 746 F.3d 1242 (11th Cir. 2014).
                             15    7. The FCC has issued rulings and clarified that consumers are entitled to the
                             16       same consent-based protections for text messages as they are for calls to
                             17       wireless numbers. See Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952
                             18       (9th Cir. 2009) (The FCC has determined that a text message falls within the
                             19       meaning of “to make any call” in 47 U.S.C. § 227(b)(1)(A)); Toney v. Quality
                             20       Res., Inc., 2014 WL 6757978, at *3 (N.D. Ill. Dec. 1, 2014) (Defendant bears
                             21       the burden of showing that it obtained Plaintiff's prior express consent before
                             22       sending him the text message). (emphasis added).
                             23    8. The United States Court of Appeals for the Ninth Circuit recently held that
                             24       “[u]nsolicited telemarketing phone calls or text messages, by their nature,
                             25       invade the privacy and disturb the solitude of their recipients. A plaintiff
                             26       alleging a violation under the TCPA ‘need not allege any additional harm
                             27       beyond the one Congress has identified.’” Van Patten v. Vertical Fitness Grp.,
                             28       No. 14-55980, 2017 U.S. App. LEXIS 1591, at *12 (9th Cir. May 4, 2016)
                                                                          3
                                                               CLASS ACTION COMPLAINT
                             Case 2:19-cv-00246-PSG-GJS Document 1 Filed 01/10/19 Page 4 of 13 Page ID #:4



                              1       (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016) (emphasis
                              2       original)).
                              3    9. Plaintiff alleges as follows upon personal knowledge as to Plaintiff and
                              4       Plaintiff’s own acts and experiences, and, as to all other matters, upon
                              5       information and belief, including investigation conducted by Plaintiff’s
                              6       attorneys.
                              7    10. While many violations are described below with specificity, this Complaint
                              8       alleges violations of the statutes cited in their entirety.
                              9    11. Unless otherwise stated, Plaintiff alleges that any violations by Defendant were
                             10       knowing and intentional, and that Defendant did not maintain procedures
                             11       reasonably adapted to avoid any such violation.
                             12    12. Unless otherwise indicated, the use of any Defendant’s name in this Complaint
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVE., UNIT D1
   COSTA MESA, CA 92626




                             13       includes all agents, employees, vendors, officers, members, directors, heirs,
                             14       successors, assigns, principals, trustees, sureties, subrogees, representatives,
                             15       and insurers of that Defendant named.
                             16                                JURISDICTION AND VENUE
                             17    13. This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and
                             18       47 U.S.C. § 227(b) because this case arises from violations of the federal law.
                             19    14. Because Defendant conducts business within the State of California, personal
                             20       jurisdiction is established.
                             21    15. Venue is proper in the United States District Court for the Central District of
                             22       California pursuant to 28 U.S.C. § 1391 for the following reasons: (i) Plaintiff
                             23       resides in the County of Los Angeles, State of California which is within this
                             24       judicial district; (ii) the conduct complained of herein occurred within this
                             25       judicial district; and, (iii) many of the acts and transactions giving rise to this
                             26       action occurred in this district because Defendant:
                             27
                             28

                                                                            4
                                                                 CLASS ACTION COMPLAINT
                             Case 2:19-cv-00246-PSG-GJS Document 1 Filed 01/10/19 Page 5 of 13 Page ID #:5



                              1              (a)    is authorized to conduct business in this district and has
                              2                     intentionally availed itself of the laws and markets within this
                              3                     district;
                              4              (b)    does substantial business within this district;
                              5              (c)    is subject to personal jurisdiction in this district because it has
                              6                     availed itself of the laws and markets within this district; and,
                              7              (d)    the harm to Plaintiff occurred within this district.
                              8                                         PARTIES
                              9    16. Plaintiff is, and at all times mentioned herein was, a citizen and resident of the
                             10       County of Los Angeles, State of California. Plaintiff is, and at all times
                             11       mentioned herein was, a “person” as defined by 47 U.S.C. § 153 (3).
                             12    17. Defendant is, and at all times mentioned herein was, a corporation whose
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVE., UNIT D1
   COSTA MESA, CA 92626




                             13       primary corporate address is the State of California, with its principle place of
                             14       business and/or headquarters located at 1410 2nd Street, Suite 200, Santa
                             15       Monica, California 90401. Defendant is, and at all times mentioned herein was,
                             16       a California corporation and is a “person,” as defined by 47 U.S.C. § 153 (39).
                             17       Defendant is an Internet advertising agency. At all times relevant herein,
                             18       Defendant conducted business in the State of California and in the County of
                             19       Los Angeles, and within this judicial district.
                             20                                 FACTUAL ALLEGATIONS
                             21    18. At all times relevant, Plaintiff was a citizen of the State of California. Plaintiff
                             22       is, and at all times mentioned herein was, a “person” as defined by 47 U.S.C. §
                             23       153 (39).
                             24    19. Defendant is, and at all times mentioned herein was, a California corporation,
                             25       and a “person,” as defined by 47 U.S.C. § 153 (39).
                             26    20. At all times relevant Defendant conducted business in the State of California
                             27       and in the County of Los Angeles, within this judicial district.
                             28

                                                                           5
                                                                CLASS ACTION COMPLAINT
                             Case 2:19-cv-00246-PSG-GJS Document 1 Filed 01/10/19 Page 6 of 13 Page ID #:6



                              1    21. Defendant provides text and voice marketing solutions, including outbound
                              2       mass SMS text messaging, call tracking, pre-recorded voice broadcast, and
                              3       CallFire Interactive Voice Response (IVR) system to allow businesses to
                              4       contact consumers en masse.
                              5    22. Beginning sometime during February 2018, Defendant sent Plaintiff numerous
                              6       text messages regarding various job opportunities to Plaintiff’s cellular
                              7       telephone number ending in “4695” from SMS short code number 670-76.
                              8    23. On April 24, 2018 at approximately 2:51 p.m. PST, Defendant sent one such
                              9       text message from SMS short code number 670-76 to Plaintiff’s cellular
                             10       telephone number ending in “4695” which read:
                             11             “Hi. Mary from CR England here. Are you still looking
                                            for a job? Please give me a call today at 801-609-9744. –
                             12             Reply STOP to opt out.”
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVE., UNIT D1
   COSTA MESA, CA 92626




                             13    24. On May 7, 2018 at approximately 9:57 a.m. PST, Defendant sent another such
                             14       text message from SMS short code number 670-76 to Plaintiff’s cellular
                             15       telephone number ending in “4695” which read:
                             16             “UT-CA Dedicated + Home on the weekend+.42 to .56
                                            Starting CPM+ $1500 bonus with Great benefits and
                             17             much more! Call (Mario) 801-907-4586 Kold Trans.”
                             18    25. Shortly after receiving the above text message from Defendant, on May 7,
                             19       2018 at approximately 11:04 a.m. PST, Plaintiff responded to the above text
                             20       message with the word “stop,” indicating that Plaintiff wanted to stop receiving
                             21       further automated text messages from Defendant.
                             22    26. Following Plaintiff’s “stop” text, Defendant immediately sent Plaintiff an
                             23       automatic reply text message from Defendant’s SMS short code number 670-
                             24       76 which read:
                             25             “Callfire Alerts: You have opted out of this program &
                                            will no longer receive any messages.”
                             26
                                   27. Defendant’s immediate and automatic form response to Plaintiff’s “stop”
                             27
                                      message is indicative of the use of an automatic telephone dialing system.
                             28

                                                                         6
                                                              CLASS ACTION COMPLAINT
                             Case 2:19-cv-00246-PSG-GJS Document 1 Filed 01/10/19 Page 7 of 13 Page ID #:7



                              1    28. Subsequently, on May 16. 2018 at approximately 10:30 a.m. PST, despite
                              2       Plaintiff’s request that Defendant cease further text messages to Plaintiff’s
                              3       cellular telephone, Defendant sent Plaintiff an unsolicited text message from
                              4       SMS short code 670-76 to Plaintiff’s cellular telephone number ending in
                              5       “4695” which read:
                              6             “Hi. Mary from CR England here. Got a fantastic lane
                                            available for you. Do you have time for a quick call? Call
                              7             Me Today at 801-609-9744. – Reply STOP to opt out.”
                              8    29. The aforementioned SPAM text message was a form text sent to numerous
                              9       consumers en masse, and not solely to Plaintiff, which is indicative of the use
                             10       of an automatic telephone dialing system.
                             11    30. Defendant used SMS short code number 670-76 to send this unsolicited SPAM
                             12       text message to Plaintiff’s cellular telephone.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVE., UNIT D1
   COSTA MESA, CA 92626




                             13    31. Through the unsolicited SPAM text message, Defendant contacted Plaintiff on
                             14       Plaintiff’s cellular telephone via an “automatic telephone dialing system,”
                             15       (“ATDS”) as defined by 47 U.S.C. § 227(a)(1) and prohibited by 47 U.S.C. §
                             16       227(b)(1)(A).
                             17    32. This ATDS has the capacity to store or produce telephone numbers to be
                             18       called, using a random or sequential number generator.
                             19    33. The cellular telephone number Defendant sent the unwanted text message to
                             20       was assigned to a cellular telephone service for which Plaintiff incurs a charge
                             21       for incoming calls and text messages pursuant to 47 U.S.C. § 227(b)(1).
                             22    34. This text message constituted a call that was not for emergency purposes as
                             23       defined by 47 U.S.C. § 227(b)(1)(A)(i).
                             24    35. Plaintiff did not provide Defendant and/or its agent with prior express consent
                             25       to send text messages, including unsolicited text messages via an ATDS, to
                             26       Plaintiff’s cellular telephone, pursuant to 47 U.S.C. § 227 (b)(1)(A). However,
                             27       if any such purported prior express consent was previously provided, Plaintiff
                             28       revoked such consent on May 7, 2018 by texting Defendant “stop.” See ¶ 25.
                                                                          7
                                                               CLASS ACTION COMPLAINT
                             Case 2:19-cv-00246-PSG-GJS Document 1 Filed 01/10/19 Page 8 of 13 Page ID #:8



                              1    36. Defendant’s website (www.callfire.com) states “[t]o unsubscribe from any
                              2       CallFire® list simply send 'STOP' to the originating short code or contact
                              3       Support.”
                              4    37. The unsolicited telephonic communications by Defendant and/or its agent
                              5       violated 47 U.S.C. § 227(b)(1).
                              6    38. Through this action, Plaintiff suffered an invasion of a legally protected interest
                              7       in privacy, which is specifically addressed and protected by the TCPA.
                              8    39. Plaintiff was personally affected because Plaintiff was frustrated and distressed
                              9       that Defendant harassed Plaintiff with continuous solicitation text messages
                             10       using an ATDS.
                             11    40. Defendant's telephonic communications forced Plaintiff and class members to
                             12       live without the utility of their cellular phones by forcing Plaintiff and class
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVE., UNIT D1
   COSTA MESA, CA 92626




                             13       members to silence their cellular phones and/or block incoming numbers.
                             14    41. The TCPA was intended to give individuals control over how and where they
                             15       receive telephonic communications. When Defendant sent such text messages
                             16       to consumers without their consent, it fails to address or respect the limitations
                             17       imposed by the TCPA. In doing so, Defendant invades Plaintiff and similarly
                             18       situated persons’ privacy and violates the spirit and intent behind the TCPA.
                             19    42. Through the aforementioned conduct, Defendant violated 47 U.S.C. §§ 227, et
                             20       seq.
                             21                             CLASS ACTION ALLEGATIONS
                             22    43. Plaintiff brings this action individually and on behalf of all others similarly
                             23       situated (“the Class”).
                             24    44. Plaintiff represents, and is a member of the Class, consisting of:
                             25              All persons within the United States who were sent a text
                                             message by Defendant and/or its agent(s) to said person’s
                             26              cellular telephone through the utilization of any automatic
                                             telephone dialing system without said person’s consent
                             27              within the four years prior to the filing of this action.
                             28

                                                                           8
                                                                CLASS ACTION COMPLAINT
                             Case 2:19-cv-00246-PSG-GJS Document 1 Filed 01/10/19 Page 9 of 13 Page ID #:9



                              1    45. Defendant and its employees and/or agents are excluded from the Class.
                              2       Plaintiff does not know the number of members in the Class, but believes the
                              3       Class members number in the tens of thousands, if not more. Thus, this matter
                              4       should be certified as a Class action to assist in the expeditious litigation of this
                              5       matter.
                              6    46. Plaintiff and members of the Class were harmed by the acts of Defendant in at
                              7       least the following ways: Defendant, either directly or through its agents,
                              8       illegally contacted Plaintiff and the Class members via their cellular telephones
                              9       by using an unsolicited SPAM text message/s, thereby causing Plaintiff and the
                             10       Class members to incur certain cellular telephone charges or reduce cellular
                             11       telephone time for which Plaintiff and the Class members previously paid, and
                             12       invading the privacy of said Plaintiff and the Class members. Plaintiff and the
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVE., UNIT D1
   COSTA MESA, CA 92626




                             13       Class members were damaged thereby.
                             14    47. This suit seeks only damages and injunctive relief for recovery of economic
                             15       injury on behalf of the Class, and it expressly is not intended to request any
                             16       recovery for personal injury and claims related thereto. Plaintiff reserves the
                             17       right to modify or expand the Class definition to seek recovery on behalf of
                             18       additional persons as warranted as facts are learned in further investigation and
                             19       discovery.
                             20    48. The joinder of the Class members is impractical and the disposition of their
                             21       claims in the Class action will provide substantial benefits both to the parties
                             22       and to the court. The Class can be identified through Defendant’s records or
                             23       Defendant’s agents’ records.
                             24    49. There is a well-defined community of interest in the questions of law and fact
                             25       involved affecting the parties to be represented. The questions of law and fact
                             26       to the Class predominate over questions which may affect individual Class
                             27       members, including, but not limited to, the following:
                             28

                                                                           9
                                                                CLASS ACTION COMPLAINT
                             Case 2:19-cv-00246-PSG-GJS Document 1 Filed 01/10/19 Page 10 of 13 Page ID #:10



                              1         a)      Whether, within the four years prior to the filing of this Complaint,
                              2                 Defendant or its agents sent any unsolicited text message/s (other than a
                              3                 message made for emergency purposes or made with the prior express
                              4                 consent of the called party) to a Class member using any automatic
                              5                 dialing and/or SMS texting system to any telephone number assigned to
                              6                 a cellular phone service;
                              7         b)      Whether Defendant can meet its burden of showing it obtained and had
                              8                 valid prior express consent (i.e., consent that is clearly and unmistakably
                              9                 stated);
                             10         c)      Whether Defendant’s conduct was knowing and/or willful;
                             11         d)      Whether Plaintiff and the Class members were damaged thereby, and the
                             12                 extent of damages for such violation; and
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVE., UNIT D1
   COSTA MESA, CA 92626




                             13         e)      Whether Defendants and its agents should be enjoined from engaging in
                             14                 such conduct in the future.
                             15         f)      Whether Plaintiff and the Class are entitled to any other relief.
                             16     50. As a person who received at least one unsolicited SPAM text message without
                             17        Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical of
                             18        the Class. Plaintiff will fairly and adequately represent and protect the interests
                             19        of the Class in that Plaintiff has no interests antagonistic to any member of the
                             20        Class.
                             21     51. Plaintiff and the members of the Class have all suffered irreparable harm as a
                             22        result of the Defendant’s unlawful and wrongful conduct. Absent a class
                             23        action, the Class will continue to face the potential for irreparable harm. In
                             24        addition, these violations of law will be allowed to proceed without remedy
                             25        and Defendant will likely continue such illegal conduct. Because of the size of
                             26        the individual Class member’s claims, few, if any, Class members could afford
                             27        to seek legal redress for the wrongs complained of herein.
                             28

                                                                              10
                                                                   CLASS ACTION COMPLAINT
                             Case 2:19-cv-00246-PSG-GJS Document 1 Filed 01/10/19 Page 11 of 13 Page ID #:11



                              1     52. Plaintiff has retained counsel experienced in handling class action claims and
                              2        claims involving violations of the Telephone Consumer Protection Act.
                              3     53. A class action is a superior method for the fair and efficient adjudication of this
                              4        controversy. Class-wide damages are essential to induce Defendant to comply
                              5        with Federal and California law. The interest of Class members in individually
                              6        controlling the prosecution of separate claims against Defendant is small
                              7        because the maximum statutory damages in an individual action for violation
                              8        of privacy are minimal. Management of these claims is likely to present
                              9        significantly fewer difficulties than those presented in many class claims.
                             10     54. Defendant has acted on grounds generally applicable to the Class, thereby
                             11        making appropriate final injunctive relief and corresponding declaratory relief
                             12        with respect to the Class as a whole.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVE., UNIT D1
   COSTA MESA, CA 92626




                             13                              FIRST CAUSE OF ACTION
                                                       NEGLIGENT VIOLATIONS OF THE TCPA
                             14                              47 U.S.C. §§ 227, ET SEQ.
                             15     55. Plaintiff incorporates by reference all of the above paragraphs of this
                             16        Complaint as though fully stated herein.
                             17     56. The foregoing acts and omissions of Defendant constitute numerous and
                             18        multiple negligent violations of the TCPA, including but not limited to each
                             19        and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
                             20     57. As a result of Defendant’s negligent violations of 47 U.S.C. §§ 227 et seq.,
                             21        Plaintiff and The Class are entitled to an award of $500.00 in statutory
                             22        damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
                             23     58. Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting
                             24        such conduct in the future.
                             25                           SECOND CAUSE OF ACTION
                                               KNOWING AND/OR WILLFUL VIOLATIONS OF THE TCPA
                             26                            47 U.S.C. §§ 227, ET SEQ.
                             27     59. Plaintiff incorporates by reference all of the above paragraphs of this
                             28        Complaint as though fully stated herein.
                                                                            11
                                                                 CLASS ACTION COMPLAINT
                             Case 2:19-cv-00246-PSG-GJS Document 1 Filed 01/10/19 Page 12 of 13 Page ID #:12



                              1     60. The foregoing acts and omissions of Defendant constitute numerous and
                              2        multiple knowing and/or willful violations of the TCPA, including but not
                              3        limited to each and every one of the above-cited provisions of 47 U.S.C. §§
                              4        227, et seq.
                              5     61. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §§
                              6        227 et seq., Plaintiff and the Class are entitled to an award of treble damages,
                              7        as provided by statute, of $1,500.00 for each and every violation, pursuant to
                              8        47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
                              9     62. Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting
                             10        such conduct in the future.
                             11                                    PRAYER FOR RELIEF
                             12        WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff and
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVE., UNIT D1
   COSTA MESA, CA 92626




                             13 the Class members the following relief against Defendant:
                             14       • An order certifying this case as a Class Action on behalf of the Class as
                             15           defined above, appointing Plaintiff as the Class Representative and
                             16           appointing Plaintiff’s counsel as Class Counsel;
                             17       • An order declaring that Defendant’s conduct, as alleged above, was in
                             18           violation of the TCPA;
                             19       • Injunctive relief requiring Defendant to cease all unsolicited text messaging
                             20           activity to Plaintiff and the Class and prohibiting Defendant from using, or
                             21           contracting the use of, an automatic telephone dialing system (“ATDS”)
                             22           without obtaining the recipient’s prior express consent to receive such
                             23           telephonic communications via the use of such equipment;
                             24       • An award of reasonable attorneys’ fees and costs to Plaintiff’s counsel
                             25           pursuant to, inter alia, California Code of Civil Procedure § 1021.5;
                             26       • Post-judgment interest; and
                             27       • Any other relief the Court may deem just and proper.
                             28

                                                                            12
                                                                 CLASS ACTION COMPLAINT
                             Case 2:19-cv-00246-PSG-GJS Document 1 Filed 01/10/19 Page 13 of 13 Page ID #:13



                              1                                FIRST CAUSE OF ACTION
                                                          NEGLIGENT VIOLATION OF THE TCPA
                              2                                47 U.S.C. §§ 227, ET SEQ.
                              3        • As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
                              4           Plaintiff seeks for himself and each Class member $500.00 in statutory
                              5           damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
                              6        • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
                              7           conduct in the future.
                              8        • Any other relief the Court may deem just and proper.
                              9                           SECOND CAUSE OF ACTION
                                               KNOWING AND/OR WILLFUL VIOLATIONS OF THE TCPA
                             10                            47 U.S.C. §§ 227, ET SEQ.
                             11        • As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
                             12           227(b)(1), Plaintiff seeks for himself and each Class member $1,500.00 in
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVE., UNIT D1
   COSTA MESA, CA 92626




                             13           statutory damages, for each and every violation, pursuant to 47 U.S.C. §
                             14           227(b)(3)(B).
                             15        • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
                             16           conduct in the future.
                             17        • Any other relief the Court may deem just and proper.
                             18                                       TRIAL BY JURY
                             19     63. Pursuant to the Seventh Amendment to the Constitution of the United States of
                             20        America, Plaintiff is entitled to, and demands, a trial by jury.
                             21
                             22 Dated: January 10, 2019                     Respectfully submitted,
                             23                                             KAZEROUNI LAW GROUP, APC
                             24
                             25
                                                                         By: __/s/ Abbas Kazerounian_ ______
                                                                                   ABBAS KAZEROUNIAN, ESQ.
                             26                                                    MONA AMINI, ESQ.
                                                                                   ATTORNEYS FOR PLAINTIFF
                             27
                             28

                                                                              13
                                                                   CLASS ACTION COMPLAINT
